DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2010/0165281).
Ahn et al. disclose (at least in Figs. 2-3; Abstract):

    PNG
    media_image1.png
    514
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    793
    media_image2.png
    Greyscale


Claim 1:	A device, comprising a stack of layers defining: 
source 110 and pixel 118 conductors at a first level
gate 102 and common 122B conductors at a second level
semiconductor channels 115 between the source and pixel conductors
gate dielectric 152 capacitively coupling the semiconductor channels 115 to the gate conductors 102
wherein the pixel and common conductors are configured such that, in use, a change in potential difference between the pixel and common conductors in a pixel region induces a change in one or more optical properties of a liquid crystal material in the pixel region (par. [0047])
Claim 2:
at least two conductor patterns 103 and 101 at the second level, which two conductor patterns have different designs and exhibit different optical and/or electrical properties (Fig. 3; par. [0041])
Claim 3:
wherein the gate conductors 102 are defined at least partly by at least a first one of the two conductor patterns 103; and the common conductors 122B are defined at least partly by only a second one of the two conductor patterns 101 (Fig. 3)
Claim 4:
wherein the first conductor pattern exhibits a higher electrical conductivity than the second conductor pattern, and the second conductor pattern exhibits a higher visible light transmittance than the first conductor pattern (par. [0041])
Claim 5:
at least two conductor patterns 113 and 111 at the first level, which two conductor patterns have different designs and exhibit different optical and/or electrical properties (Fig. 2; par. [0041])
Claim 6:
wherein the source conductors 110 are defined at least partly by both of the two conductor patterns at said first level; and the pixel conductors are both defined at least partly by only a second one of the two conductor patterns (pars. [0041] and [0047])
Claim 7:
wherein the first conductor pattern exhibits a higher electrical conductivity than the second conductor pattern, and the second conductor pattern exhibits a higher visible light transmittance than the first conductor pattern (par. [0041])
Claim 8:	A display device, comprising a liquid crystal material contained between a device according to claim 1 and a counter component; wherein the pixel and common conductors are configured such that, in use, a change in potential difference between pixel and common conductors in a pixel region induces a change in one or more optical properties of the liquid crystal material in the pixel region (par. [0047]; Abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 28, 2022